Cooley, J.
Decree in this case was entered May 26, 1877, after order pro confesso on personal service of process. On the first day of May, 1878, the defendants filed a petition that the decree and order pro confesso be set aside on the following grounds:
1. That the subpoena issued and served upon them was signed by the deputy register in his own name, and not in the name of his principal.
2. That by the subpoena the defendants were called in to answer to the bill of complaint of “Nelson Creveling, of Minnie J. Boudman,” whereas the decree is in favor of Nelson Creveling, guardian of Minnie J. Boudman.
3. That the copy of subpoena served upon them was not subscribed by the complainant or his solicitor, or by *565the officer serving tbe same, as required by the rules of court.
The prayer of this petition was denied. This was correct. The defects were mere irregularities, and if the defendants desired to take advantage of them they should have moved promptly. After the lapse of time appearing in this case, such objections are not to be listened to.
The order appealed from is affirmed with costs.
The other Justices concurred.